UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2043126 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3170 Fairview Park Drive Falls Church, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (703) 876-1000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit such files) x YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).oYesxNo 155,060,761 shares of Common Stock, $1.00 par value, were outstanding on October 28, 2011. COMPUTER SCIENCES CORPORATION TABLE OF CONTENTS TO FORM 10-Q PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Consolidated Condensed Statements of Operations for the Quarters Ended September 30, 2011, and October 1, 2010, and Six Months Ended September 30, 2011, and October 1, 2010 1 Consolidated Condensed Balance Sheets as of September 30, 2011, and April 1, 2011 2 Consolidated Condensed Statements of Cash Flows for the Six Months Ended September 30, 2011, and October 1, 2010 3 Consolidated Condensed Statements of Changes in Equity for the Six Months Ended September 30, 2011, and October 1, 2010 4 Notes to Consolidated Condensed Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 53 PART II. OTHER INFORMATION 54 Item 1. Legal Proceedings 54 Item 1A. Risk Factors 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 4. Removed and Reserved 60 Item 5. Other Events 60 Item 6. Exhibits 61 (i) PART I, ITEM 1.FINANCIAL STATEMENTS COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (unaudited) Quarter Ended Six Months Ended (Amounts in millions, except per-share amounts) September 30, 2011 October 1, 2010 September 30, 2011 October 1, 2010 Revenues $ Costs of services (excludes depreciation and amortization and settlement charge) Costs of services - settlement charge (excludes amount charged to revenue of $42) - - Selling, general and administrative Depreciation and amortization Goodwill impairment - - Interest expense 46 42 88 83 Interest income ) (9 ) ) ) Other income, net (6
